Name: Commission Regulation (EEC) No 1068/87 of 14 April 1987 establishing unit values for the determination of the customs value of certain perishable goods
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 16 . 4. 87 Official Journal of the European Communities No L 104/ 11 COMMISSION REGULATION (EEC) No 1068/87 of 14 April 1987 establishing unit values for the determination of the customs value of certain perishable goods cated to the Commission in accordance with Article 1 (2) of that Regulation is that the unit values set out in the Annex to this Regulation should be established in regard to the products in question, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Commission Regulation (EEC) No 1577/81 of 12 June 1981 establishing a system of simpli ­ fied procedures for the determination of the customs value of certain perishable goods ('), as last amended by Regulation (EEC) No 3502/85 (2), and in particular Article 1 thereof, Whereas Article 1 of Regulation (EEC) No 1577/81 provides that the Commission shall periodically establish unit values for the products referred to in the classifica ­ tion in the Annex ; Whereas the result of applying the rules and criteria laid down in that same Regulation to the elements communi HAS ADOPTED THIS REGULATION : Article 1 The unit values provided for in Article 1 ( 1 ) of Regulation (EEC) No 1577/81 are hereby established as set out in the table in the Annex hereto. Article 2 This Regulation shall enter into force on 17 April 1987. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 14 April 1987. For the Commission COCKFIELD Vice-President O OJ No L 154, 13 . 6 . 1981 , p . 26 . (A OJ No L 335, 13 . 12. 1985, p . 9 . No L 104/ 12 Official Journal of the European Communities 16. 4. 87 ANNEX Code NIMEXE code CCT heading No Description Amount of unit values per 100 kg net ECU Bfrs/Lfrs Dkr DM FF Dr £ Irl Lit F1 £ 1.10 07.01-13 1 07.01-15 J 07.01 All New potatoes 31,41 1350 245,93 65,23 217,21 4814 24,43 46532 73,60 22,20 1.12 ex 07.01-21 1 ex 07.01-22 J ex 07.01 B I Broccoli 92,71 3986 725,72 192,51 640,97 14206 72,10 137309 217,18 65,52 1.14 07.01-23 07.01 B II White cabbages and red cabbages 41,22 1772 322,69 85,59 285,00 6316 32,06 61054 96,57 29,13 1.16 ex 07.01-27 ex 07.01 B III Chinese cabbage 48,31 2077 378,19 100,32 334,02 7403 37,57 71 555 113,18 34,14 1.20 07.01-31 1 07.01-33 | 07.01 D I Cabbage lettuce 63,13 2714 494,24 131,10 436,52 9675 49,10 93512 147,91 44,62 1.22 ex 07.01-36 ex 07.01 D II Endives 40,67 1748 318,40 84,46 281,22 6232 31,63 60243 95,28 28,74 1.28 07.01-41 1 07.01-43 J 07.01 F I Peas 97,31 4184 761,77 202,07 672,81 14912 75,68 144130 227,97 68,77 1.30 07.01-45 1 07.01-47 J 07.01 F II Beans (of the species Phaseolus) 143,59 6173 1 124,05 298,17 992,78 22003 111,68 212674 336,39 101,48 1.32 ex 07.01-49 ex 07.01 F III Broad beans 33,91 1457 265,45 70,41 234,45 5196 26,37 50224 79,44 23,96 1.40 ex 07.01-54 ex 07.01 G II Carrots 27,21 1169 213,00 56,50 188,13 4169 21,16 40302 63,74 19,23 1.50 ex 07.01-59 ex 07.01 G IV Radishes 84,31 3625 660,03 175,08 582,95 12920 65,57 124879 197,52 59,59 1.60 ex 07.01-63 ex 07.01 H Onions (other than wild onions and sets) 20,92 899 163,81 43,45 144,68 3206 16,27 30993 49,02 14,79 1.70 07.01-67 ex 07.01 H Garlic 248,06 10665 1 941,83 515,10 1715,06 38012 192,93 367400 581,13 175,32 1.74 ex 07.01-68 ex 07.01 IJ Leeks 40,33 1734 315,75 83,76 278,88 6181 31,37 59742 94,49 28,50 1.80 1.80.1 ex 07.01-71 07.01 K Asparagus :  green 312,18 13422 2443,76 648,24 2158,37 47837 242,80 462 368 731,35 220,64 1.80.2 ex 07.01-71\  other 277,58 11934 2172,89 576,39 1919,13 42535 215,88 411118 650,28 196,18 1.90 07.01-73 07.01 L Artichokes 74,15 3188 580,47 153,98 512,68 11363 57,67 109827 173,71 52,40 1.100 07.01-75 1 07.01-77 J 07.01 M Tomatoes 99,53 4279 779,15 206,68 688,16 15252 77,41 147418 233,18 70,34 1.110 07.01-81 1 07.01-82 | 07.01 P I Cucumbers 67,71 2911 530,03 140,60 468,13 10375 52,66 100284 158,62 47,85 1.112 07.01-85 07.01 Q II Chantarelles 980,32 41938 7660,46 2022,11 6757,62 146689 760,37 1437668 2279,32 724,02 1.118 07.01-91 07.01 R Fennel 34,55 1485 270,52 71,76 238,92 5295 26,87 51183 80,95 24,42 1.120 07.01-93 07.01 S Sweet peppers 128,32 5517 1 004,51 266,46 887,20 19663 99,80 190056 300,62 90,69 1.130 07.01-97 07.01 T II Aubergines 95,42 4102 746,97 198,14 659,74 14622 74,21 141 330 223,55 67,44 1.140 07.01-96 07.01 T I Vegetable marrows (including courgettes) 59,96 2578 469,42 124,52 414,60 91.89 46,63 88816 140,48 42,38 1.150 ex 07.01-99 ex 07.01 T III Celery stalks and leaves 43,51 1871 340,66 90,36 300,87 6668 33,84 64454 101,95 30,75 1.160 ex 07.06-90 ex 07.06 B Sweet potatoes, fresh, whole 74,60 3185 582,47 153,85 512,38 11235 57,94 109532 173,25 55,53 2.10 08.01-31 ex 08.01 B Bananas, fresh 50,90 2188 398,46 105,69 351,93 7800 39,58 75391 119,25 35,97 2.20 ex 08.01-50 ex 08.01 C Pineapples, fresh 60,68 2609 475,07 126,01 419,59 9299 47,20 89884 142,17 42,89 2.30 ex 08.01-60 ex 08.01 D ¢ Avocados, fresh 96,88 4165 758,44 201,18 669,86 14846 75,35 143499 226,98 68,47 2.40 ex 08.01-99 ex 08.01 H Mangoes and guavas, fresh 204,73 8802 1 602,62 425,12 1415,46 31372 159,22 303221 479,62 144,69 2.50I 08.02 A I Sweet oranges, fresh : I Il \I \ 2.50.1 08.02-02 08.02-06 08.02-12 08.02-16  Sanguines and semi- sanguines 44,28 1903 346,63 91,95 306,15 6785 34,44 65584 103,73 31,29 16 . 4. 87 Official Journal of the European Communities No L 104/13 Amount of unit values per 100 kg net Code NIMEXE code CCT heading No Description ECU Bfrs/Lfrs Dkr DM FF Dr £ Id Lt F1 £ 2.50.2  Navels, Navelines, Navelates, Salustianas, Vernas, Valencia lates, Maltese, Shamoutis, Ovalis, Trovita and Hamlins 08.02-03 08.02-07 08.02-13 08.02-17 08.02-05 08.02-09 08.02-15 08.02-19 36,48 1568 285,57 75,75 252,22 5590 28,37 54031 85,46 25,78 2.50.3 38,59 1651 301,62 79,61 266,07 5775 29,93 56607 89,74 28 ,5C 2.60 ex 08.02 B ex 08.02 B II ex 08.02 B II 08.02 B I ex 08.02 B II  others Mandarins including tangerines and satsumas, fresh, Clementines, wilkings and other similar citrus hybrids, fresh :  Monreales and satsumas  Mandarins and wilkings  Clementines  Tangerines and others Lemons, fresh Grapefruit, fresh :  white  pink 2.60.1 2.60.2 2.60.3 2.60.4 2.70 08.02-29 08.02-31 08.02.28 08.02-34 08.02-37 ex 08.02-50 ex 08.02 C ex 08.02 D ex 08.02 E 08.04 A I Limes and limettes Table grapes Chestnuts Apples 08.05 C 45.80 49,30 70,17 54,83 33,24 35.81 58,99 154,86 97,68 101,92 62,03 67,32 137,46 177,21 171,96 88,56 77,32 188,49 131,10 80,89 1969 2120 3017 2357 1429 1539 2536 6658 4200 4360 2666 2894 5882 7618 7393 3788 3324 8104 5608 3478 358,52 385,99 549,32 429,20 260,26 280,32 461,84 1212,24 764,70 796,49 485,57 527,04 1072.14 1386,17 1346.15 692,07 605,31 1 475,49 1 024,49 633,23 95,10 102,39 145,71 113,85 69,04 74,35 122,51 321,56 202,85 210,24 128,80 139,80 284,11 367,91 357,08 182,68 160,56 391,39 270,43 167,97 316,65 340,91 485,17 379,08 229,87 247,58 407,90 1 070,68 675,40 702,62 428,86 465.49 945,48 1 224,22 1188,95 610.50 534,62 1303,18 903,74 559,28 7018 7555 10753 8401 5094 5487 9040 23730 14969 15251 9505 10317 20833 27001 26351 13252 11849 28883 19617 12395 35,62 38,55 54,57 42,64 25,85 27,85 45,88 120,44 75,97 79,05 48,24 52,36 106,72 137,71 133,74 68,69 60,14 146,59 101,69 62,91 67834 73030 103934 81206 49243 53037 87382 229361 144684 149480 91871 99717 202051 262089 254697 129883 114526 279169 192269 119810 107,29 115,51 164,39 128,44 77,89 83,89 138,21 362,79 228.85 236,99 145,31 157,72 321,03 415,29 402.86 205,92 181,15 441,57 304,83 189,51 32,37 34,85 49,59 38,75 23,49 25,30 41,69 109,45 69,04 75,27 43,84 47,58 100,59 125,66 121,54 65,41 54,65 133,21 96,82 57,17 08.06 A II 08.06 B II ex 08.02-70 ex 08.02-70 ex 08.02-90 08.04-11 08.04-19 08.04-23 08.05-50 08.06-13 08.06-15 08.06-17 08.06-33 08.06-35 08.06-37 08.06-38 08.07-10 ex 08.07-32 ex 08.07-32 08.07-51 08.07-55 08.07-71 08.07-75 08.08-11 08.08-15 08.08-35 08.09-11 2.80 2.80.1 2.80.2 2.81 2.90 2.95 2.100 2.110 2.120 2.130 2.140 2.150 2.160 2.170 2.175 2.180 2.190 Pears Apricots Peaches Nectarines Cherries Plums Strawberries Fruit of the species Vaccinium myrtillus Water melons Melons (other than water melons) : 08.07 A ex 08.07 B ex 08.07 B 08.07 C 08.07 D 08.08 A 08.08 C ex 08.09 ex 08.09  Amarillo, Cuper, Honey Dew, Onteniente, Piel de Sapo, Rochet, Tendral 2.190.1 2.190.2 2.195 2.200 2.202 2.203 ex 08.09-19 ex 08.09-19 ex 08.09-80 08.09-50 ex 08.09-80 ex 08.09-80 72,99 180,78 47,87 214,97 111,78 255,87 3138 7772 2048 9242 4804 10997 571,41 1415,15 374,10 1 682,78 873,00 1 998,23 151,57 375,39 98,75 446,38 232,04 531,12 504,68 1 249,88 330,01 1 486,26 772,14 1 767,36 11185 27702 7163 32941 16983 38873 56,77 140,60 37,13 167,19 86,87 198,85 108114 267751 70209 318388 164890 377418 171,01 423,51 111,31 503,61 262,09 59930 51,59 127,76 35,35 151,93 79,50 181,98  other Pomegranates Kiwis Khakis Lychees ex 08.09 ex 08.09 ex 08.09 ex 08.09